Citation Nr: 1123189	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  05-22 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2004 and May 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Montgomery, Alabama, respectively.  Jurisdiction of the Veteran's case is currently assigned to the RO in Montgomery, Alabama.

By way of background, the Board initially denied the Veteran's claim in a decision issued in April 2008.  The Veteran appealed the Board's denial to the Court of Appeals for Veterans Claims (Court), and the 2008 decision was subsequently vacated pursuant to a September 2009 Order granting the parties' Joint Motion for Remand (Joint Motion).  The Board subsequently remanded the Veteran's claim in 2010, in compliance with the directives of the Joint Motion, and the claim has now been returned to the Board for further appellate review.

In addition to the foregoing, the record reflects that a claim for service connection for ischemic heart disease should be considered.  This is referred to the RO for appropriate action.  


FINDING OF FACT

The evidence of record does not reflect that the Veteran's PTSD symptomatology has caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking.





CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additionally, for an increased rating claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.
In the instant case, VA's notice obligations were met by a letter issued in February 2004, which advised the Veteran that he must demonstrate that his service-connected PTSD had increased in severity in order to establish a basis for awarding an increased rating.  Furthermore, the May 2005 statement of the case outlined the rating criteria for PTSD, and the Veteran's claim was subsequently readjudicated, as reflected by a May 2007 supplemental statement of the case.  Thus, the Board finds that any errors regarding the notice and content of the timing provided to the Veteran have been rendered harmless.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issue on appeal has been obtained.  The Veteran's VA treatment records have been obtained, and the Veteran has not identified any relevant, available medical evidence that has not been obtained.  The Veteran was also provided with several appropriate VA examinations during the instant rating period.  Furthermore, the Veteran was offered an opportunity to testify at a hearing before the Board, but he declined.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Increased Rating Claim

The Veteran contends that the current severity of his PTSD entitles him to disability rating in excess of 50 percent.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regarding the rating criteria for PTSD, a 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only  highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 70 percent evaluation is assigned when a veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

Furthermore, a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is reflective of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The relevant evidence of record includes the Veteran's submitted statements, VA treatment records, and VA examination reports created during the applicable rating period.

A December 2002 VA treatment record reflects the Veteran's report of experiencing insomnia, depression, and anxiety.  A January 2003 VA treatment record reflects the Veteran's report of experiencing irritability, mood lability, low frustration tolerance, social isolation, sleep impairment, intrusive thoughts, and nightmares.  On mental status examination, the Veteran demonstrated increased anxiety and was noted to have fair insight and judgment, but evidenced no symptoms of psychosis and reported no harmful ideation.  An assessment of PTSD was noted, and a GAF score of 35 was assigned. 

The Veteran was afforded a VA PTSD examination in May 2003, during which the Veteran reported that he was having difficulty sleeping and that he avoids crowds and prefers to self-isolate.  However, the Veteran denied any thoughts or history of physically harming others or any suicidal thoughts.  The Veteran also reported feeling alienated from others and having an inability to trust others, noting that he had close relationships with only his wife and children.  

On mental status examination, the Veteran was noted to be friendly and cooperative, with his ability to maintain his personal hygiene and other basic activities of daily living intact.  Furthermore, the examiner noted the Veteran to have no deficiencies in thought content, thought processes, behavior, judgment, speech, and impulse control.  The Veteran demonstrated an impairment of his short-term memory and concentration, but no impairment of long-term memory.  The Veteran also reported a chronic sleep impairment, and his mood was assessed as mildly depressed.  The examiner assessed the Veteran's PTSD symptoms as productive of mild social and occupational impairment and assigned a GAF score of 65.

A November 2003 VA treatment record reflects the Veteran's report of experiencing difficulty in his relationship with his wife.  A December 2003 VA treatment record reflects the Veteran's report of experiencing anxiety, irritability, a low frustration tolerance, decreased concentration, and increased forgetfulness.  The treating VA psychiatrist noted an assessment of PTSD and assigned a GAF score of 35.  In statements received by the RO in January and February 2004, the Veteran  reported that he feels more withdrawn and that he was enrolled in group psychotherapy at a VA Clinic. 

The Veteran was afforded another VA PTSD examination in March 2004, during which he reported irritability, low frustration tolerance, mood lability, anxiety, sleep disturbance with nightmares and flashbacks, and social isolation, despite a combination of medication and group psychotherapy.  The Veteran also reported that he had been married for 34 years at the time of the examination and that he has two adult children with whom he has a somewhat estranged relationship due to his self-isolation and emotional detachment.  On mental status examination, the Veteran demonstrated an appropriate appearance and grooming, a pleasant and cooperative demeanor, normal speech with low volume, normal thought content and processes, and fair and intact insight and judgment.   However, the Veteran demonstrated poor eye contact and a flat, blank affect.  A GAF score of 50 was assigned.

A June 2004 VA treatment record notes the Veteran's reports of experiencing irritability, anxiety, mood lability, a low frustration tolerance, and an impaired concentration and memory, but the Veteran denied experiencing any harmful ideation, plan, or intent.  A GAF score of 35 was assigned.  Corresponding diagnostic testing failed to reveal that the Veteran evidenced any abnormal or involuntary movements.  A subsequent June 2004 VA treatment record reflects the Veteran's report of continuing to experience a sleep impairment, as the Veteran had abstained from taking his prescription sleep aids in an effort to avoid experiencing nightmares.  

A March 2005 VA mental health evaluation reflects that the Veteran report of difficulty managing his PTSD symptoms, including flashbacks, nightmares, poor sleep, and social isolation, and that he was not tolerating his medication.  However, the treating medical professional noted that the Veteran did not demonstrate any symptoms of psychosis and denied having any harmful ideations.  A GAF score of 35 was provided.  A March 2005 letter from the Veteran's treating VA psychologist notes that the Veteran is very anxious when attending his group therapy sessions and that he experiences significant problems due to his social isolation.  In conjunction with his substantive appeal submitted in July 2005, the Veteran reported that his PTSD symptoms had increased in severity, causing him to have a sleep impairment, socially isolate himself, have difficulty with daily functioning, experience recurrent flashbacks, have an exaggerated startle response, and preclude him from driving.

Subsequent VA treatment records reflect the Veteran's attendance in group PTSD psychotherapy sessions, with no individual therapy sessions referenced.  

The Veteran was afforded another VA PTSD examination in July 2010, during which he reported experiencing some increased depression after his recent heart attack, as well as some intermittent suicidal thoughts but no active intent or plan.  The Veteran further reported that he had been married for 40 years and described a good relationship with both his wife and two adult children, noting that his son and his son's fiancé reside with the Veteran and his wife.  The Veteran also reported maintaining contact with his five (surviving) siblings.  The Veteran further reported that before experiencing his recent heart attack, he had fished regularly with friends, and that he attends church services regularly where he serves on the deacon board.  The Veteran also reported that he has an active driver's license and is able to drive.

With regard to his PTSD symptoms, the Veteran reported experiencing intrusive thoughts, nightmares, chronic sleep impairment, irritability, and depressed mood.  He also reported that participating in group psychotherapy sessions improved his symptoms.  The examiner assessed the Veteran's PTSD symptoms as chronic and moderate and stated that the Veteran's PTSD had been exacerbated by his recent health problems (namely his recent heart attack).  

On mental status examination, the Veteran demonstrated a neat, clean, and appropriate appearance; unremarkable, fatigued psychomotor activity; clear, coherent speech; a cooperative attitude; a blunted affect; a depressed mood; and intact attention.  Th examiner further noted that the Veteran was fully oriented to person, time, and place; had unremarkable thought processes and content; evidenced no delusions or hallucinations; and reported intermittent suicidal ideation (but no active intent or plan) and no homicidal ideation.  In conclusion, the examiner stated that the Veteran's PTSD symptoms produced reduced reliability and productivity (specifically finding that the Veteran's PTSD symptoms had failed to produce either total occupational and social impairment or deficiencies in judgment, thinking, family relations, work, mood, and school).  A GAF score of 50 was assigned.

The Veteran was afforded another VA PTSD examination in October 2010, during which the Veteran reported experiencing disturbed sleep, irritability and frustration with others, mild depression, and emotional fatigue.  The Veteran further reported having been married for 40 years as of the time of the examination and that he has two adult children and five (surviving) siblings, with whom he maintains contact.  He also reported that his church attendance and involvement in church activities is his only current form of socialization, as he has not resumed his recreational fishing hobby since experiencing his relatively recent heart attack.  The Veteran also reported having approximately two phone conversations per month with a former co-worker.  Based on these reports, the examiner assessed the Veteran's psychosocial functioning as moderately impaired.

On mental status examination, the Veteran was noted to be neatly groomed and appropriately dressed, with lethargic psychomotor activity, normal speech, a flat affect, a depressed mood, and a cooperative, friendly attitude.  The examiner noted that the Veteran was fully oriented to person, place, and time.  The Veteran had unremarkable thought processes and content, intact judgment and insight, and good impulse control.  The Veteran demonstrated some impairment of attention and reported both a chronic sleep disturbance and an obsessive/ritualistic behavior of repeatedly rechecking locked doors and windows.  The Veteran also demonstrated a mildly impaired recent memory, but an intact remote memory.  He denied experiencing any panic attacks or homicidal ideation, but reported occasional fleeting thoughts of suicide with no active intent or plan.  The Veteran also reported retiring from his 25-year career as a power company meter tester because he had become eligible for retirement due to his age or length of service with this employer.  

The examiner noted a diagnosis of both PTSD and a depressive disorder, not otherwise specified, which the examiner opined was secondary to PTSD.  The examiner also assigned a GAF score of 55 and stated that the Veteran's PTSD symptoms produced reduced reliability and productivity (specifically finding that the Veteran's PTSD symptoms had failed to produce either total occupational and social impairment or deficiencies in judgment, thinking, family relations, work, mood, and school).  The examiner further stated that the Veteran was not unemployable due to his PTSD and related depressive symptoms.

At the outset of this discussion, the Board notes that the GAF scores assigned throughout the rating period vary greatly, ranging from 35 to 65, with no consistent trend in the assigned GAF scores during any period of time.  Moreover, the lower GAF scores of record are not consistent with the results of mental status examinations conducted throughout the rating period, as GAF scores of 31 to 40 are generally reflective of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  In that regard, the Board notes that the Veteran has not been deemed unable to work due to his PTSD symptoms, has engaged in church activities and recreational fishing during the instant time period, and has maintained relationships with both his wife of many years and his adult children, although occasionally reporting that these relationships are strained.  Furthermore, as noted above, while the Board considers GAF scores in its analysis, they are not solely determinative of an appropriate rating and must be considered with other evidence of record.  Thus, the Board will focus on other evidence of record, including the Veteran's reported PTSD symptomatology and mental status assessments, when determining the Veteran's entitlement to an increased rating. 

After reviewing the evidence of record, the Board finds that the Veteran's current PTSD symptomatology is adequately represented by his current 50 percent rating. The Board notes that the Veteran's PTSD symptoms, as reported by the Veteran and recorded in the medical treatment and examinations of record, are consistent with those contemplated by his current 50 percent evaluation.  Specifically, the Veteran has demonstrated a blunted, flat affect; impairment of short-term memory; and difficulty in establishing and maintaining effective social relationships, as the Veteran has sought counseling for marital difficulties and has reported, on one occasion, that his relationship with his adult children as estranged due to his emotional withdrawal.  

However, the Board does not find that the evidence of record supports the award of a rating in excess of 50 percent.  Specifically, the Veteran has not demonstrated any speech impairment, any impairment of judgment or thinking, and has not reported experiencing any panic attacks, all symptoms contemplated by his current 50 percent rating.  Moreover, the Veteran has maintained a marital relationship for over 40 years and has recently characterized his relationship with his adult children as good.  The Veteran has also reported engaging in recreational fishing with others as a form of social interaction (until he experienced his recent heart attack), as well as active involvement in his church community.  Furthermore, the VA examiners who conducted the Veteran's 2010 VA PTSD examinations specifically found that the Veteran's PTSD symptoms resulted in reduced reliability and productivity (the rating criteria for a 50 percent evaluation) but found that the symptoms failed to produce either occupational and social impairment, with deficiencies in most areas (the criteria for a 70 percent evaluation) or total occupational and social impairment (the criteria for a 100 percent evaluation).

Furthermore, the Veteran has not demonstrated many of the symptoms contemplated by the 70 percent rating criteria, including speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; any impairment of impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  Specifically, the Veteran's speech and appearance have consistently been characterized as normal, and his ability to function has not been found to be impaired.  While the Veteran has reported that his PTSD symptoms have caused him difficulty in performing activities of daily living due to his PTSD symptoms (and precluded his ability to drive), no such impairment was assessed by VA examiners, and in 2010, the Veteran reported that he had an active driver's license and is able to drive.  

The Board acknowledges that the Veteran has reported occasional suicidal thoughts, but notes that the Veteran has consistently denied having any active intent or plan, as his sense of obligation to his family members would prevent him from acting on any suicidal thoughts.  Additionally, while the Veteran has reported engaging in obsessional rituals, such as re-checking locked doors and windows, he has not reported that these rituals interfere with routine activities, as contemplated by a 70 percent rating.  Accordingly, the Board finds that the totality of the evidence of record fails to reflect that the Veteran's PTSD symptoms have resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

The Board specifically acknowledges its consideration of the lay evidence of record, including the Veteran's reported symptomatology as reflected in his treatment records, examination reports, and submitted statements, when promulgating this decision.  The Board further acknowledges that the Veteran is competent to report his PTSD symptomatology, and the Board finds the Veteran's reports to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Moreover, the Veteran's reported symptoms are outlined above and incorporated in the Board's analysis.  However, when considered with the objective medical evidence of record, the Board does not find that the Veteran's reported PTSD symptoms are sufficient to warrant the assignment of an increased disability rating.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's PTSD increased rating claim.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's PTSD disability level and symptomatology; thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

The Board also acknowledges that the Veteran is unemployed, but notes that he reported retiring from his 25-year career as a power company meter reader.   Moreover, the Veteran has repeatedly reported that his PTSD symptoms significantly increased in severity after his retirement, not that his PTSD triggered his decision to retire.  Likewise, the Veteran has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU) as a result of his service-connected psychiatric disability.  See 38 C.F.R. § 4.16.  In the event that in filing an increased rating claim, a claim of a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), a review of the medical evidence does not reflect that the Veteran's service-connected psychiatric disability precludes employment.  As discussed, the October 2010 VA examiner concluded that the Veteran's psychiatric symptoms did not render the Veteran unemployable.  Thus, a preponderance of the evidence of record is against a finding that the Veteran is precluded from gainful employment due solely to his service-connected disability.  Thus, entitlement to a TDIU due to his service-connected psychiatric disability is not warranted.


ORDER

A disability rating in excess of 50 percent for service-connected PTSD is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


